The defendant was convicted of possessing a moonshine still in DeKalb County.
There were two defenses; first, that he was not guilty and, second, that the six stills, one of which the defendant was said to have been tending, were all without the jurisdiction of the county (DeKalb) in which he was indicted and being tried.
As to these two issues, the evidence was in sharp conflict; that for the State substantially proving the affirmative of each, and that for the defendant tending to sustain his contention.
Under this state of the evidence, a jury question was presented. The court correctly refused the several requested affirmative charges.
No error appears. The judgment is affirmed.
Affirmed.